DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on April 13, 2021 has been entered.
Applicants' arguments, filed April 13, 2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.


Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Status
Claims 1-2, 4-6, 10-11, 13-14, 17, 19, 21 and 23 are pending. Claim 21 remains withdrawn. A terminal disclaimer has been filed over U.S. Patent No. 10,154,948. 

Claim Rejections - 35 USC § 103 - Obviousness
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-6, 10-11, 13-14, 17, 19 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Rege (WO 2014/088572 – provided in IDS dated 2/15/2019). 
Rege teaches oral care formulations comprising zinc ions with fluoride ions have enhanced stability when placed in combination with arginine or lysine [0005]. The basic amino acid inhibits the formation of insoluble zinc fluoride thereby enhancing the availability of both zinc and fluoride [0005]. The zinc ion source may be zinc oxide, zinc citrate or combinations thereof and present in an amount of 0.005%-5% [0010]. The fluoride may be present in any amount effective to inhibit tooth decay, for example 500-3000ppm, and may be included as sodium fluoride [0010]. The composition is also taught to include a humectant, for example glycerin present at 25-35% [0010][0029]. 
At the time of filing the instant application, one of ordinary skill in the art following the teaching of Rege would have found it prima facie obvious to choose from among the suitable components taught to arrive at the instant claims. MPEP 2143(I)(A).  Where, as here, the amounts instantly recited overlap or lie within ranges taught by the prior art, a prima facie case of obviousness exists. MPEP 2144.05(I). 


Obviousness Remarks
Applicants submit that Examiner has not demonstrated that Rege teaches or suggests that glycerin, at the amounts required by the claims, was a parameter that 
Examiner disagrees. As discussed above, Rege teaches an oral composition comprising each of the instantly recited components in a range that overlaps with the range instantly recited. Moreover, Rege teaches the inclusion of foaming agents (i.e. polyoxyethylene) which increase the amount and thickness of the foam generated [0019]. As such, Rege renders the instant claims prima facie obvious based on the ranges taught by the prior art overlapping with the instantly recited ranges. Further, a person having ordinary skill in the art formulating the composition of Rege and including polyoxyethylene would have a reasonable expectation of increased foam thickness and amount. Thus, Applicants argument is unpersuasive.  

Applicants argue that where a particular parameter (i.e. glycerin) provides an effect which is different in kind from that provided by the prior art, the parameter is not recognized as result effective, so optimization cannot be considered obvious. As such, Applicants submit the rejection should be withdrawn. 
Examiner disagrees. Since Rege explicitly teaches glycerin be present at 25-35%[0012],[0031], optimization is not relied upon to establish a prima facie case of obviousness. See MPEP 2144.05 (I) for obviousness of overlapping ranges.

Applicants argue that their data demonstrates unexpectedly improved foaming volume and clear practical significance. Examiner has not considered the surprising technical benefits of the combination of glycerin, arginine, zinc oxide and zinc citrate 
Examiner disagrees. Applicants seem to be confusing the burdens, despite repeated explanations. The burden to establish a prima facie case of obviousness is on Examiner. This burden has been met as discussed above. The burden is on Applicants to demonstrate unexpected results. See MPEP 716. To overcome a prima facie case of obviousness, Applicants must demonstrate unexpected results which are both unexpected based on the prior art and commensurate in scope with the instant claims. See MPEP 716.02. Applicants also bear the burden of explaining the results and demonstrating that results are of both statistical and practical significance. MPEP 716.02(b). Applicants have not met their burden. Tables 1 and 2 have only a single data point wherein glycerin is the sole humectant (Formula D, which is equivalent to formula F). This single data point does not vary the amount of arginine, the amount of zinc salts, or the amount of glycerin to establish a trend. Moreover, this data point does not include fluoride, so it does not fall within the scope if the instant claims. For these reasons, Applicants have not met their burden of establishing unexpected results which are commensurate in scope with the instant claims. 

Applicants argue “Formulas C (Glycerin 26% by wt.) and D (Glycerin 35% by wt.) as having increased foam volume compared to Formula B (not Formula E or Formula A). Formula B contains the same amount of glycerin (i.e., 20% by wt.) as disclosed in all of Rege’s exemplary formulations listed in Table 1. However, the Examiner has not 

    PNG
    media_image1.png
    352
    404
    media_image1.png
    Greyscale
Examiner disagrees. Applicants point to Formulas C and D as having higher foam volumes higher than Example B, but provide no explanation or nexus to the pending prima facie case of obviousness, their argument for unexpected results is found unpersuasive. 

Applicants previously argued that under Unigene Laboratories, Inc. et al. v. Apotex, Inc., et al., 655 F.3d 1352, 1361-1362 (Fed. Cir. 2011), sets forth a lead-modification analysis similar to that involving novel compounds and implies that such an analysis is required for determining obviousness. Applicants submit that it is unlikely that a skilled artisan would have turned to Rege as a logical starting reference given Rege is drawn to enhanced zinc and fluoride availability rather than improved foam volume and density. Thus, Applicants submit the rejection should be withdrawn. 
Unigene is not the applicable standard for determining the obviousness of a claimed composition. The applicable case law for determining whether a composition comprising a combination of art recognized components is obvious is KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007). See e.g. MPEP 2141-2145. Under KSR, combining prior art elements accordingly to known results to yield a predictable result is prima facie obvious. See MPEP 2143. Here, Applicants have done nothing more than predictably combined the elements taught by Rege. Examiner notes that the instant claims are drawn to a composition of matter and do not recite or require improved foam volume and density.

Applicants now argue that the deficiencies in the cited art turn most fundamentally on the fact that the cited art does not address the problem of enhancing foaming, and therefore could not be used to show a motivation to optimize the formulation to enhance that parameter with a reasonable likelihood of success. Without a teaching of the desired effect, optimizing a combination to provide that effect could not be obvious. Cf., Leo Pharmaceutical Products, Ltd. v. Rea, 726 F.3d 1346, 1356-1357
(Fed. Cir. 2013)(“The problem was not known, the possible approaches to solving the problem were not known or finite, and the solution was not predictable. Therefore, the claimed invention would not have been obvious to try to one of ordinary skill in the art. Indeed, ordinary artisans would not have thought to try at all because they would not have recognized the problem.”) Where a particular parameter (e.g., glycerin in particular amounts as sole humectant in a formulation comprising zinc oxide, zinc citrate, fluoride, and arginine, also in particular amounts) provides an effect which is different in kind and In re Applied Materials, Inc., 692 F.3d 1289, 1295 (Fed. Cir. 2012) (citing In re Antonie, 559 F.2d 618, 620 (CCPA 1977)). 
	Examiner disagrees. As discussed above, Rege addresses the problem of foaming by adding a foaming agent. Thus, the problem is recognized by the prior art. The prior art also provides a solution to the problem. Examiner notes that the instant claims permit a foaming agent based on the use of the transition phrase “comprising”. Moreover, Applicants have not demonstrated an effect which is “different in kind and not merely in degree” from the prior art, an optimization was not necessary or used to demonstrate the prima facie case of obviousness. Thus, Applicants arguments are unpersuasive and the obviousness rejection is maintained. 
  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 

Claims 1-2, 4-6, 10-11, 13-14, 17, 19 and 23 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,555,883 Although the claims at issue are not identical, they are not patentably distinct from each other because one of ordinary skill in the art at the time of the invention would have found it prima facie obvious to choose from among the recited components and amounts and arrive at the instant claims. See MPEP 2143(I)(A). 

Claims 1-2, 4-6, 10-11, 13-14, 17, 19 and 23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6-7, and 11-20 of copending Application No. 16/737,132 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because one of skill in the art of formulating oral care compositions would find it prima facie obvious to substitute fluoride salts as they are well established functional equivalents for preventing dental caries.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Double Patenting Remarks
Applicants argue that the updated patent number provided at final rejection rendered the rejection improper because the rejection was cited for the first time in a 
The present action is a non-final rejection and the double patenting rejection is maintained. Applicants may properly address the rejection in their response. 


Conclusion
No claims are currently allowed. 
 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C MILLIGAN whose telephone number is (571)270-7674.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ADAM C MILLIGAN/Primary Examiner, Art Unit 1612